Case 2:19-bk-51827      Doc 19     Filed 08/23/19 Entered 08/23/19 17:44:57          Desc Main
                                   Document     Page 1 of 4


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

   Franco D Pena                                :
                                                :      Chapter 13
                                                :
                                                :      Case No. 19-51827
                         Debtor.                :
                                                :      Judge Hoffman

       OBJECTION TO PROOF OF CLAIM 2 FILED BY ACURA FINANCIAL
      SERVICES, BY KELONDRA, BANKRUPTCY COLLECTOR FOR ACURA
     FINANCIAL SERVICES, PO BOOX 168088, IRVING, TX 75016 Filed April 5,
                                2019.

          Now comes the Debtor, by and through Counsel, and objects to proof of claim 2

   filed by Acura Financial Services, By Kelondra, Bankruptcy Collector for Acura

   Financial Services, PO Box 168088, Irving, TX 75016 Filed April 5, 2019.

          The claim lists a secured amount of $29,312.33 for a lease payoff. This amount

   includes the purchase option and the lease payoff. The debtor is only proposing to pay the

   amount owed under the lease which is $5,033.76. Therefore, the claim is inaccurate and

   should be denied or modified.

          WHEREFORE, Debtor requests that the secured claim of Acura Financial

   Services, be denied or modified.


                                                       AMOURGIS & ASSOCIATES
                                                       /s/ Brooke Elnora Elliott____
                                                       Brooke Elnora Elliott (0094035)
                                                       Attorney for Debtor
                                                       4249 Easton Way, Suite 225
                                                       Columbus, OH 43219
                                                       Phone: 614-934-2000
                                                       Fax: 614-987-2086
                                                       brookee@amourgis.com
Case 2:19-bk-51827      Doc 19      Filed 08/23/19 Entered 08/23/19 17:44:57          Desc Main
                                    Document     Page 2 of 4


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

   Franco D Pena                                :
                                                :      Chapter 13
                                                :
                                                :      Case No. 19-51827
                          Debtor.               :
                                                :      Judge Hoffman

       NOTICE OF OBJECTION TO PROOF OF CLAIM 2 FILED BY ACURA
    FINANCIAL SERVICES, BY KELONDRA, BANKRUPTCY COLLECTOR FOR
     ACURA FINANCIAL SERVICES, PO BOOX 168088, IRVING, TX 75016 Filed
                             April 5, 2019.

          The Debtor has filed an objection to your claim in this bankruptcy case.

          Your claim may be reduced, modified, or eliminated. You should read these

   papers carefully and discuss them with your attorney, if you have one in this bankruptcy

   case. If you do not have an attorney you may wish to consult one.

          If you do not want the court to reduce, modify or eliminate your claim, then on or

   before thirty (30) days from the date set forth in the certificate of service for the

   objection to claim, you must file with the court a response explaining your position by

   mailing your response by regular U.S. Mail to (U.S. Bankruptcy Court Southern District

   of Ohio, 170 North High Street, Columbus, Ohio 43215) OR your attorney must file a

   response using the court’s ECF System.

          The court must receive your response on or before the date above.

          You must also send a copy of your response either by 1) the court’s ECF System

   or by 2) regular U.S. Mail to:

   Brooke Elnora Elliott
   Attorney for Debtor
   4249 Easton Way, Suite 225
   Columbus, OH 43219
Case 2:19-bk-51827     Doc 19    Filed 08/23/19 Entered 08/23/19 17:44:57             Desc Main
                                 Document     Page 3 of 4



   U.S. Trustee’s Office
   170 N. High St.
   Columbus, OH 43215

   Faye D English, Chapter 13 Trustee
   10 West Broad Street, Suite 1600
   Columbus, OH 43215

          If you or your attorney do not take these steps, the Court may decide that you do

   not oppose the objection to claim and may enter an order reducing, modifying, or

   eliminating your claim.




                                                       AMOURGIS & ASSOCIATES
                                                       /s/ Brooke Elnora Elliott____
                                                       Brooke Elnora Elliott (0094035)
                                                       Attorney for Debtor
                                                       4249 Easton Way, Suite 225
                                                       Columbus, OH 43219
                                                       Phone: 614-934-2000
                                                       Fax: 614-987-2086
                                                       brookee@amourgis.com
Case 2:19-bk-51827      Doc 19     Filed 08/23/19 Entered 08/23/19 17:44:57            Desc Main
                                   Document     Page 4 of 4


                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

   Franco D Pena                                :
                                                :       Chapter 13
                                                :
                                                :       Case No. 19-51827
                         Debtor.                :
                                                :       Judge Hoffman

   CERTIFICATE OF SERVICE OF OBJECTION TO PROOF OF CLAIM 2 FILED
      BY ACURA FINANCIAL SERVICES, BY KELONDRA, BANKRUPTCY
      COLLECTOR FOR ACURA FINANCIAL SERVICES, PO BOOX 168088,
     IRVING, TX 75016 Filed April 5, 2019. AND NOTICE OF OBJECTION TO
       PROOF OF CLAIM 2 FILED BY ACURA FINANCIAL SERVICES, BY
      KELONDRA, BANKRUPTCY COLLECTOR FOR ACURA FINANCIAL
        SERVICES, PO BOOX 168088, IRVING, TX 75016 Filed April 5, 2019.

       I certify that a true copy of the foregoing Objection to Proof of Claim 2, together with
   Notice of Objection to Proof of Claim 2 were served electronically on the date of filing
   through the court’s ECF System on all ECF participants registered in this case at the
   email address registered with the Court and by ordinary US mail on August 23rd, 2019
   addressed to:
   Acura Financial Services, PO Box 168088, Irving, TX 75016
   Kelondra, Bankruptcy Collector, PO Box 168088, Irving, TX 75016
   American Honda Finance, 2170 Point Blvd., Suite 100, Elgin, Il 60123

                                                        AMOURGIS & ASSOCIATES
                                                        /s/ Brooke Elnora Elliott____
                                                        Brooke Elnora Elliott (0094035)
                                                        Attorney for Debtor
                                                        4249 Easton Way, Suite 225
                                                        Columbus, OH 43219
                                                        Phone: 614-934-2000
                                                        Fax: 614-987-2086
                                                        brookee@amourgis.com
